PER CURIAM.
Action to recover damages for the conversion of personal property. Defense general denial. Findings of fact, conclusions of law, and judgment were for plaintiff, and defendant appeals.
A review of appellant’s assignments of error would1 serve no> useful purpose. Assuming that plaintiff had title to the property in question, the evidence wholly fails to show that defendant converted said property. The most that can be claimed. for the evi*100dence is that the property was claimed by a corporation of which defendant was an officer, and that as such officer he directed the sale of the property. The sale was so made, and the proceeds thereof turned, into the treasury of such corporation in the regular course of business.
The judgment and order appealed from are reversed.
MISER, C.; sitting in place of BROWN, J., -absent.
BURCH, J., not sitting.